DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 6/3/2020. Claims 1-20 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application is effectively filed 6/3/2020. The assignee of record is Bank of America Corporation. The listed inventor(s) is/are: Chatterjee, Mousumi; Acharya, Shyam; Alexander, James; Smiddy, David; Kumar, Devi.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/8/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS(s) is/are being considered by the examiner.
Allowable Subject Matter
Claims 3-5, 10-12, & 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided that all other rejections under 35 USC 101/112 (if any) are obviated upon upcoming amendments/arguments without raising new issues that necessitate further consideration/search.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-9, 13-15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baron et al. (US 20180152977 A1, published 5/31/2018; hereinafter Bar) in view of Reddy (US 10778658 B1, filed 2/3/2020; hereinafter Red).
For Claim 1, Bar teaches a system for monitoring networked computing devices with integrated electronic data encryption and decryption mechanism, the system comprising: a memory device with computer-readable program code stored thereon; a communication device; and a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to: 
receive, from a host computing system via an application programming interface ("API") layer (Bar ¶ 0050 the sink node can determine which encryption standard and/or security protocols are being used by a wireless access point with an API provided by an operating system executing on the sink node), host data and metadata (Bar ¶ 0049 a source node can send an identifier to the sink node that can be used in establishing a connection between the source node and the sink node. For example, the identifier can be a name associated with the source node, a key associated with the source node, an object identifier (OID), a MAC address, or other suitable identifier); 
encrypt, using an encryption module, the host data and metadata (Bar ¶ 0050 the sink node can determine which encryption standard and/or security protocols are being used by a wired connection with an API to determine if IPSec, VPN, HDCP, 801.1AE, or other suitable standard or technology is in place.); 
transmit the host data and metadata to a consolidated data sink (Bar Fig. 5 

    PNG
    media_image1.png
    668
    515
    media_image1.png
    Greyscale
); 
and decrypt, using a decryption module, the host data and metadata (Bar ¶ 0066 link content production decryption module 470 decrypts the data and then provides it to the appropriate video or audio rendering pipeline).
Bar does not explicitly teach receive a request from a monitoring computing system to decrypt the host data and metadata.
However, Red teaches receive a request from a monitoring computing system to decrypt the host data and metadata (Red Claim 1 a second gateway hosted at the one or more telecom servers for retrieving the encrypted messages from the routing unit, wherein to decrypt the encrypted messages based on the metadata information, the second gateway is configured to: decrypt the at least one encrypted symmetric key using at least one private key provided by at least one of the one or more telecom servers, wherein the routing unit selects the one or more telecom servers based on metadata information; and decrypt the encrypted message content using the at least one decrypted symmetric key; wherein to decrypt the at least one encrypted symmetric key using the at least one private key, the second gateway is further configured to: compare hash values received from the first gateway with a hash value of a present public key used by the selected one or more telecom servers; decrypt, based on the comparison, the encrypted symmetric key using a present private key corresponding to the present public key when at least one of the hash values received from the first gateway is same as the hash value of the present public key; and decrypt, based on the comparison, the encrypted symmetric key using a previous private key corresponding to a previous public key when at least one of the hash values received from the first gateway is same as a hash value of the previous public key).
Red and Bar are analogous art because they are both related to encryption/decryption techniques.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the encryption/decryption techniques of Red with the system of Bar to ensure data privacy and data security during secure transmission of messages (Red Col 1 Lns 9-11).
For Claim 2, Bar-Red teaches the system according to claim 1, wherein decrypting the host data and metadata comprises: 
generating a decrypted copy of the host data and metadata using a symmetric cryptographic key (Red Claim 1); and 
presenting the decrypted copy of the host data on a graphical interface of a display of the monitoring computing system (Red Fig. 10).
For Claim 6, Bar-Red teaches the system according to claim 1, wherein decrypting the host data and metadata comprises performing a batch decryption of encrypted data within the consolidated data sink (Bar ¶ 0066).
For Claim 7, Bar-Red teaches the system according to claim 1, wherein receiving the host data and metadata comprises establishing a Hypertext Transfer Protocol Secure ("HTTPS") connection with the host computing system (Red Col 5 Ln 43).
For Claim 8, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 9, the claim is substantially similar to claim 2 and therefore is rejected for the same reasoning set forth above. 
For Claim 13, the claim is substantially similar to claim 6 and therefore is rejected for the same reasoning set forth above. 
For Claim 14, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 15, the claim is substantially similar to claim 2 and therefore is rejected for the same reasoning set forth above. 
For Claim 19, the claim is substantially similar to claim 6 and therefore is rejected for the same reasoning set forth above. 
For Claim 20, the claim is substantially similar to claim 7 and therefore is rejected for the same reasoning set forth above. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20220209944 A1, Secure Server Digital Signature Generation For Post-Quantum Cryptography Key Encapsulations
Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446